17-2907
Rana v. Barr

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 25th day of September, two thousand nineteen.

PRESENT: ROSEMARY S. POOLER,
         BARRINGTON D. PARKER,
         REENA RAGGI,
                  Circuit Judges.
_____________________________________

RANJIT RANA,
                                               Petitioner,
                           v.                                             No. 17-2907-ag

WILLIAM P. BARR, UNITED STATES
ATTORNEY GENERAL,
                               Respondent.
_____________________________________

FOR PETITIONER:                           Stuart Altman, New York, New York.

FOR RESPONDENT:                           Chad A. Readler, Acting Assistant Attorney
                                          General; Melissa Neiman-Kelting, Assistant
                                          Director; Anthony J. Messuri, Trial Attorney,
                                          Office of Immigration Litigation, United States
                                          Department of Justice, Washington, DC.

          Appeal from the Board of Immigration Appeals.
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the petition for review of a Board of Immigration Appeals (“BIA”)

decision is DENIED.

         Petitioner Ranjit Rana, a native and citizen of Nepal, seeks review of a BIA decision

affirming an Immigration Judge’s (“IJ”) denial of asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). See In re Ranjit Rana, No. A206

296 708 (B.I.A. Aug. 28, 2017), aff’g No. A206 296 708 (Immig. Ct. N.Y. City Oct. 31,

2016).     Under the circumstances of this case, we review both the IJ’s and the BIA’s

decisions. See Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).

In doing so, we assume the parties’ familiarity with the underlying facts and procedural

history in this case.

         The challenged agency denial was based on its finding that Rana had not credibly

demonstrated past persecution.         We review adverse credibility determinations for

substantial evidence. See 8 U.S.C. § 1252(b)(4)(B); Gurung v. Barr, 929 F.3d 56, 60 (2d

Cir. 2019) (stating that substantial evidence standard “requires that . . . factual findings be

based on reasonable, substantial, and probative evidence in the record” (internal quotation

marks and brackets omitted)); Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

Under the governing standard, a trier of fact, “[c]onsidering the totality of the

circumstances, . . . may base a credibility determination on . . . the consistency between the

applicant’s or witness’s written and oral statements . . . , the internal consistency of each

such statement, [and] the consistency of such statements with other evidence of record . . .

without regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart of
                                           2
the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii). We defer to an IJ’s credibility

determination unless “it is plain that no reasonable fact-finder could make such an adverse

credibility ruling.” Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

Gurung v. Barr, 929 F.3d at 60; see 8 U.S.C. § 1252(b)(4)(B).

       Here, the agency found Rana not credible based on several inconsistencies

supported by the record. First, the agency identified inconsistencies in Rana’s and his

wife’s accounts of a 2008 home encounter with Maoists. While Rana stated in a written

declaration that he paid Maoists a few thousand rupees during that incident, he testified at

his merits hearing that only his wife paid the Maoists. Rana claimed at the hearing that

his written declaration, prepared by his brother, was mistaken, and that when Rana

submitted his application to the asylum office in Jamaica, New York, he “assumed that the

system will change and correct it.”     Certified Administrative Record (“CAR”) at 80.

Rana also testified that he told the asylum office during his second interview it was his

wife who had given rupees to the Maoists during the 2008 incident, and that he had

indicated to the officer that there was a mistake in his application. But neither the asylum

officer’s notations in Rana’s application, nor the officer’s summary of Rana’s interview,

make any reference to such a correction.

       Further, when confronted with an English translation of his wife’s letter, which

stated that Rana had paid the Maoists, he claimed that his wife’s original letter, written in

Nepali, did not in fact state that he had paid them. An interpreter at the hearing confirmed

that Rana’s wife’s letter implicated both Rana and his wife as having been involved in the


                                             3
payment and, on appeal before the BIA, Rana conceded that he had made a mistake when

he testified that his wife’s letter contained a translation error. See id. at 4.

       Second, the agency identified an inconsistency between Rana’s hearing testimony

that, following a Maoist attack in 2011, Rana was hospitalized for six days at Antipul

Hospital, and a hospital record indicating that Rana had been treated at Kathmandu Medical

College Hospital. When confronted with this inconsistency, Rana claimed that he had

made a mistake in his testimony.

       The agency was not compelled to credit Rana’s explanations for these

inconsistencies and, therefore, to find him credible. See Majidi v. Gonzales, 430 F.3d 77,

80 (2d Cir. 2005). Moreover, even if individually, these inconsistences might be deemed

minor so as not to support an adverse credibility determination, see generally Gurung v.

Barr, 929 F.3d at 61, their cumulative effect, under the totality of the circumstances, could

lead a reasonable fact-finder to conclude that Rana was not credible in testifying to the past

persecution by Maoists that formed the basis for his asylum application, see Xiu Xia Lin v.

Mukasey, 534 F.3d at 167 (observing that “IJ may rely on any inconsistency . . . in making

an adverse credibility determination as long as the totality of the circumstances establishes

that an asylum applicant is not credible” (emphasis in original) (internal quotation marks

omitted)); id. (reasoning that, even though inconsistences and omissions relied upon by IJ

were “not directly material” to petitioner’s claims, their “cumulative effect . . . reasonably

could have affected the IJ’s [credibility] evaluation”).

       In sum, the record here would not have “compelled” a reasonable adjudicator to

reach a credibility determination in favor of Rana. Majidi v. Gonzales, 430 F.3d at 79.
                                             4
Thus, we identify no error in the agency determination that Rana had not credibly

demonstrated the persecution supporting his claims for asylum, withholding of removal,

and CAT relief.1

      For the foregoing reasons, the petition for review is DENIED.

                                  FOR THE COURT:
                                  CATHERINE O’HAGAN WOLFE, Clerk of Court




1
  The agency did not address and, therefore, we need not consider, whether the abusive
conduct by Maoists, if credited, constituted political persecution. See Rizal v. Gonzales,
442 F.3d 84, 92 (2d Cir. 2006) (“[P]ersecution can certainly be found when the
government, although not itself conducting the persecution, is unable or unwilling to
control it.”).
                                             5